Citation Nr: 0824550	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted sufficient to reopen a 
service connection claim for an acquired psychiatric 
disability, to include PTSD.

In August 2003, the veteran testified at the RO before a 
Veterans Law Judge who is no longer employed at the Board.  
In January 2006, the veteran and a friend testified before 
the undersigned Veterans Law Judge sitting at the RO.  
Transcripts of the hearings are associated with the claims 
folder and have been reviewed.

In June 2006, the Board reopened the service connection claim 
for PTSD, and remanded the issue on the merits for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with multiple 
psychiatric/mental disabilities including, but not limited 
to, PTSD, depression, generalized anxiety disorder, 
dysthymia, and a personality disorder.

2.  The veteran did not have an acquired psychiatric 
disability in service, the current psychiatric disability, 
other than PTSD, is not related to service, and a psychosis 
was not manifested within the first post-service year.

3.  There is no verification of an inservice assault, but 
corroborative evidence consist of service treatment records 
reflecting that the veteran was treated for a sexually 
transmitted disease, urinary tract infection, and vulvar 
vaginitis; she was also given an "Article 15".  

4.  Medical evidence of record relates the veteran's PTSD to 
her claimed inservice assaults.  

CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, other than PTSD, was 
not incurred or aggravated in service, and a psychosis did 
not manifest itself to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Resolving doubt in the veteran's favor, PTSD was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Where the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in May 2004, June 2006 and 
February 2007 that fully addressed all notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the service connection claim for an acquired 
psychiatric disability, to include PTSD, and of the veteran's 
and VA's respective duties for obtaining evidence.  Not only 
has the veteran been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a February 2008 supplemental statement of 
the case issued, after all notice was provided.  
With respect to the Dingess requirements, in the June 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, service personnel records, and VA medical evidence.  
The veteran was provided an opportunity to set forth her 
contentions during a hearing before the undersigned Veterans 
Law Judge.  The appellant was also afforded a VA medical 
examination in conjunction with her claim.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Factual Background

Service medical records are negative for psychiatric 
complaints, treatment, and/or diagnoses.  Service medical 
record dated in December 1978 shows complaints of pain in the 
right lower quadrant of the stomach.  An assessment of right 
lower quadrant, and she was referred to the gynecological 
clinic.  A gynecological consultation report dated in January 
1979 shows a history of vaginal irritation; veteran denied 
any discharge.  Service medical records dated in May 1979 
shows complaints of vaginal burning sensation with urination.  
Assessments of urinary tract infection and vulvar vaginitis 
were shown.   Subsequently, the veteran complained of vaginal 
bleeding, and pain in the lower abdomen.  Also, the veteran 
complained that her boyfriend had a "chronic milky white 
urethral discharge"; assessment was "G.C." pelvic 
inflammatory disease.  During a July 1979 follow up visit, 
the veteran had no complaints or pain.  

From May 1979 to June 1979, the veteran did not make 
formation on numerous occasions, and as a result, in June 
1979, she was found to be in violation of Article 15.  In 
July 1979, it was recommended that the veteran be discharged 
from the service due to her lack of self-discipline, 
inability to adapt socially to the military environment, and 
her lack of motivation to conduct herself in a military 
manner during off-duty time.

According to a report of medical history upon separation, the 
veteran checked the box indicating "don't know" if she had 
"VD- Syphilis, gonorrhea, etc."  Separation examination 
report dated in July 1979 reflects that the veteran's pelvic 
and psychiatric evaluations were normal.  

In 1989, the veteran sought treatment at a VA Mental Health 
Clinic.  She reported that her ex-husband was granted custody 
of their two sons, and her current husband threw her out.  
Axis I diagnosis was "marital problem."  The examiner 
indicated that the veteran was "very depressed" at the loss 
of her children and does not have very much direction in her 
life.  

A May 1992 treatment record shows an impression of an 
adjustment disorder with mixed emotional features after the 
separation from her husband.

In 1997, the veteran filed a service connection claim for 
PTSD, and such claim was denied in a September 1997 rating 
decision.

From June 2000 to July 2000, the veteran was admitted for the 
first time to the Mental Hygiene Clinic at a VA Medical 
Center.  She complained of depression and reported having a 
lot of stress and anger in her life.  She complained of 
family and marital problems and indicated that her husband 
was abusive toward her.  Axis I diagnosis was dysthymic 
disorder. 

In June 2000, the veteran sought to reopen her PTSD claim.

According to a statement received in March 2001, the veteran 
stated that she was convinced that one man named A.G. loved 
her.  She recalls A.G. "coaxing me into a shed and kissing 
me and undressing me & having sex."  She further stated that 
"A.G." had gone AWOL and that she was so hurt, noting that 
"he ran away he left me."  The veteran also stated that, 
while serving at Ft. Wadsworth, N.Y, there was one particular 
man who always tried "to catch me in the stair hallway to 
coax me into going with him to have sex."  She said that he 
had borrowed an iron from her, and then she never saw him 
again.  She indicated that this man made her feel unworthy 
and dirty.  

The veteran also reported that when she was transferred to 
South Carolina, she met "SP-4 Javier."  She stated that he 
took her for a walk, kissed her, and then tried to get her to 
have sex with him, but she reports that she did not give in.  
She also stated that an SP-4, apparently a different man, 
took her for a ride to a hotel to have sex with her.  

In December 2001, the veteran underwent a VA psychiatric 
examination.  She reported that she was sexually molested at 
the age of 10 by her babysitter.  She stated that when she 
was in the service, she felt uncomfortable around men.  The 
veteran further stated that she was not sexually abused 
during service, but noted that a lot of people asked her for 
sex.  Axis I diagnosis was major depressive disorder with 
anxiety and without psychotic features.  

A November 2002 VA treatment record shows a diagnosis of 
depression.  

In August 2003, the veteran testified at a personal hearing.  
She stated that her former drill sergeant and a fellow 
service member named "A.G." tried to coax her into going 
somewhere with them, and made sexual innuendos.  She stated 
that she did not report it to the police due to fear.  
In May 2004, the veteran was admitted to a VA Medical Center 
due to feelings of depression due to several stressors, to 
include the loss of her job, being homeless after her 
boyfriend ended their relationship, and multiple failed 
relationships.  Discharge diagnoses were depression, NOS with 
harmful ideation, dysthymic disorder, and generalized anxiety 
disorder.  

Thereafter, the veteran attended several individual and group 
therapy sessions.  
For example, in June 2004, the veteran attended the Women's 
Trauma Group at the VA Medical Center.  Diagnosis was 
dysthymia, and GAD.  According to a July 2004 note from a 
clinical social worker in the "PTSD Services" department, 
the veteran reported that her former boyfriend was abusive.  
She did not define that sexual abuse as a "rape," but 
instead indicated that she just gave into the harassment.  
According to a November 2004 VA therapy note, the veteran 
stressed that she was indeed sexually abused more than once 
while serving in the military, despite the recent denial of 
service connection for PTSD from the VA.

According to a "PTSD Follow-up Clinic Group" note dated in 
February 2005, the veteran participated in PTSD treatment 
group therapy for sexual assault survivors.   Axis I 
diagnosis was generalized anxiety disorder; dysthymia, and 
"rule out PTSD."

According to a January 2006 letter, a VA clinical 
psychologist noted that the veteran meets the DSM-IV criteria 
for PTSD and generalized anxiety disorder.  The psychologist 
stated that the veteran's first outpatient treatment was in 
August 2005 and that based on the veteran's history and a 
review of her medical records, the psychologist noted that 
the veteran has consistently experienced symptoms of PTSD, 
including nightmares, recurring dreams and flashbacks of 
military sexual trauma for many years.  

In June 2006, the Board reopened the veteran's service 
connection claim for PTSD, and remanded the issue for further 
development.

In March 2007, the veteran underwent a VA examination.  Axis 
I diagnosis was GAD, PTSD, and dysthymic disorder.  The 
examiner opined that the veteran currently suffers from PTSD, 
and that there is a 50 percent probability or greater that 
her symptoms are a result of claimed in-service stressors.  

III.  Legal Criteria and Analysis

a.  Psychiatric Disability, other than PTSD

The veteran asserts that she is entitled to service 
connection for an acquired psychiatric disability, to include 
PTSD.  She has been diagnosed with various psychiatric 
disabilities to include, generalized anxiety disorder, 
depression, dysthymia, personality disorder, and PTSD.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On review, the Board finds that service connection for an 
acquired psychiatric disability, other than PTSD, is not 
warranted.  In this regard, while VA medical evidence 
confirms that the veteran has a current psychiatric 
disability, variously diagnosed as depression, generalized 
anxiety disorder, dysthymia, and a personality disorder, 
there is no objective evidence of a psychiatric disability in 
service.  Service medical records are negative for complaints 
of, treatment for, or findings of a psychiatric disability.  
Separation examination report dated in July 1979 reflects a 
normal psychiatric evaluation.  On the report of medical 
history dated in July 1979, the veteran denied ever having 
experienced depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or periods of 
unconsciousness.
There is also no evidence of a psychosis within the first 
post-service year.  The first indication of psychiatric 
problems was in 1989 when the veteran sought psychiatric 
treatment at a VA mental health clinic after experiencing 
marital problems.  Thereafter, in 1992, she was diagnosed 
with an adjustment disorder, and in June 2000 with a 
dysthymic disorder. 

There is also no competent medical evidence of a nexus 
between the veteran's current acquired psychiatric 
disability, other than PTSD, and service.

To the extent that the veteran attributes her personality 
disorder to her military service, the Board notes that 
personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c) (2007).

In sum, while the veteran currently has an acquired 
psychiatric disability, there is no evidence of psychiatric 
disability during service or for many years thereafter, and 
no evidence linking the current psychiatric disability, other 
than PTSD, to an in- service event.  Therefore, the service 
connection claim for a psychiatric disability, other than 
PTSD, must be denied.

b.  Service Connection Claim for PTSD

The veteran is also seeking service connection for PTSD, 
secondary to in-service sexual trauma.  Eligibility for a 
PTSD service connection award requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  Section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the veteran's reported sexual assault is 
considered a personal assault under VA regulations.  In 
Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) pointed out that there 
are special evidentiary procedures for PTSD claims based on 
personal assault contained in VA ADJUDICATION MANUAL M21-1, 
Part III, para. 5.14c (February 20, 1996).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  

Examples of corroborating evidence includes, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post- traumatic stress 
disorder claim that is based on in- service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  VA ADJUDICATION PROCEDURAL 
MANUAL M21-1, Part III, para. 5.14c(3).  It is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).

Here, the post-service clinical evidence, in pertinent part, 
includes assessments reflecting that the veteran has PTSD.  
The veteran attributes her PTSD to sexual trauma sustained in 
service.  Initially, she contended that she was sexually 
abused in service.  Then she indicated that she was not 
actually sexually abused during service, but that she felt 
tricked, harassed, or pressured into having sex with male 
service members.  Now, she again relates her PTSD to episodes 
of sexual abuse in service.  

The record contains a January 2006 letter from a VA Clinical 
Psychologist that shows that the veteran has consistently 
experienced symptoms of PTSD, including nightmares and 
flashbacks of military sexual trauma.  Moreover, a March 2007 
VA examiner relates the veteran's current PTSD to her claimed 
in-service stressors.  The examiner indicated that the 
veteran's PTSD is characterized by exposure to sexual trauma 
in childhood, multiple sexual traumas, and physical abuse by 
her boyfriend, nightmares, flashbacks, insomnia, avoidance, 
increased startle response to loud noise and music, social 
isolation, difficulty maintaining a job and concentration, 
panic attacks, and difficulty with relationships, especially 
with men.  The March 2007 VA examiner stated that the 
veteran's PTSD is a result of all three reported instances of 
sexual and physical abuse.  The examiner acknowledged that 
the veteran had poor concentration and difficulty, which 
prevented her from providing any detailed information.  Thus, 
the examiner noted that the approximate date of onset of the 
veteran's PTSD is difficult to ascertain.  In any event, the 
March 2007 VA examiner related the veteran's current PTSD to 
her claimed in-service stressors.  

The veteran does not contend nor does the evidence show that 
she served in combat or that the stressors upon which she 
relies are related to combat experiences.  Thus, in order to 
warrant service connection, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred.  Corroboration of the purported stressors is an 
adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the 
evidence contained in the claims folder.

After having reviewed all evidence of record, the Board finds 
that the veteran's alleged in-service stressors of being 
sexually assaulted have been corroborated by her service 
records or other credible evidence.  The veteran has 
indicated that she did not report the incident during 
service, consequently, there are no formal records, such as 
police reports or court martial records, of the purported 
incident.  However, there is evidence showing that the 
veteran contracted gynecological and urinary infections 
during service, lending support to her claimed in-service 
sexual assaults.  

The first reference by the veteran regarding her alleged in- 
service assault was made in 1997, at which time she initially 
filed a service connection claim for PTSD.  She was later 
admitted to a VA Hospital in June 2000 on account of marital 
problems, and the hospital report makes no mention of the 
veteran's alleged in-service sexual assault.  Later, in 
December 2001, during a VA psychiatric examination, the 
veteran indicated that she was not sexually abused during 
service; rather she indicated that a lot of service members 
were asking her to have sex.  

Notwithstanding the inconsistent reports of sexual trauma in 
service as opposed to harassment or just bad judgment, the 
veteran has described incidents in service that could be and 
have been construed by medical providers as traumatic in 
nature.  The January 2006 statement from the VA psychologist, 
and the March 2007 VA opinion point to service trauma as a 
cause of the veteran's PTSD and their opinions are supported 
by the "markers" in service reflecting changes in behavior 
and treatment for gynecological problems.  Significantly, the 
January 2006 VA psychologist suggested that the veteran's 
PTSD is related to in-service sexual assaults, and the March 
2007 VA examiner concluded that the veteran was sexually 
assaulted during service.  

In sum, the Board finds sufficient support concerning the 
veteran's alleged in-service sexual assaults and the veteran 
is competent to describe what events occurred in service.  
Competent opinion is that changes exhibited in service and 
thereafter support her claim that the events occurred.  
Resolving doubt in the veteran's favor, service connection 
for PTSD is allowed




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, other than PTSD, is denied.

Entitlement to service connection for PTSD is allowed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


